Citation Nr: 0200490	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  99-00 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for cancer of the tongue 
due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from September 1944 
to June 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office & 
Insurance Center (RO) in Philadelphia, Pennsylvania.  When 
the case was before the Board in October 2000, the issue of 
entitlement to service connection for cancer of the tongue 
due to exposure to ionizing radiation was remanded to the RO 
for further development.  The case was returned to the Board 
in October 2001.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2.  Cancer of the veteran's tongue is not etiologically 
related to exposure to ionizing radiation during service.  


CONCLUSION OF LAW

Cancer of the tongue due to exposure to ionizing radiation 
was not incurred in or aggravated by active duty.  38 
U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.311 
(2001).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been notified of the 
requirements for the benefit sought on appeal, the evidence 
considered by the RO and the basis of the RO's denial of the 
claim.  In addition the RO has obtained all identified 
medical evidence pertinent to this disability, as well as 
evidence from the service department concerning the veteran's 
alleged radiation exposure in service.  The veteran has not 
identified and the Board is not aware of any additional 
evidence which could be obtained to substantiate the 
veteran's claim.
In sum, the facts relevant to the veteran's claim have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulation.  Accordingly, the Board will address 
the merits of the veteran's claim.

II.  Factual Background

The medical evidence reflects and the veteran does not 
dispute that he was initially found to have cancer of the 
tongue in 1990.  There is no indication in the medical 
evidence of record that the tongue cancer is etiologically 
related to the veteran's exposure to ionizing radiation 
during service.  

A letter from Defense Treat Reduction Agency (DTRA), dated in 
April 1999, reflects that the veteran served aboard the USS 
LST 1087 from March 2, 1945, to November 17, 1945, at which 
time he was transferred to the USS LST 730.  The veteran 
served aboard the USS LST 730 from November 17, 1945, to June 
8, 1946, and he was discharged from naval service on June 21, 
1946.  During the veteran's service aboard the USS LST 1087, 
the ship visited Sasebo, Japan from September 25, 1945, to 
September 30, 1945.  Sasebo was noted to be located 
approximately 120 miles from Hiroshima and 30 miles from 
Nagasaki.  During the veteran's service aboard the USS LST 
730, the ship made several visits to the ports in the Tokyo 
Bay/Yokohama area between October 19, 1945, and January 18, 
1946.  Tokyo Bay and Yokohama were noted to be approximately 
400 miles from Hiroshima and 550 miles from Nagasaki.  The 
USS LST 730 did not return to Japan after her departure on 
January 18, 1946.  It was noted that there was no indication 
in the records that either ship operated within ten miles of 
either Hiroshima or Nagasaki.  

In November 2000, the RO received from the veteran a news 
article concerning testing of veterans who participated in 
atmospheric nuclear tests or were part of the occupation 
forces of Hiroshima or Nagasaki.  In particular, it was noted 
that these veterans were eligible to be tested for the 
presence of plutonium in their bodies.  

A subsequent letter from DTRA, dated in January 2001, 
indicates that the veteran was not exposed to measurable 
amounts of radiation during his service in Japan.  

III.  Analysis

Service connection may be granted for disability resulting 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Cancer of the tongue is not a disease subject to presumptive 
service connection on a radiation basis.  38 U.S.C.A. 
§ 1112(c) (West 1991 & Supp. 2001); 38 C.F.R. § 3.309(d) 
(2001).  Although it is among the radiogenic diseases listed 
in 38 C.F.R. § 3.311, this regulation does not provide a 
presumption of service connection.  

The veteran has not contended that he has any expertise in 
the subject of ionizing radiation.  Moreover, he has neither 
provided any evidence to substantiate his contention that he 
was exposed to ionizing radiation in service nor identified 
any such evidence which could be obtained.  The DTRA has 
reported that the closest the veteran came to either 
Hiroshima or Nagasaki was 30 nautical miles.  In addition, it 
has reported that the veteran had no measurable radiation 
during his service period.  The record contains no competent 
evidence to the contrary.  

Therefore, the Board concludes that the evidence 
affirmatively establishes that the veteran was not exposed to 
ionizing radiation in service.  Accordingly, further 
development under 38 C.F.R. § 3.311 is not warranted, and the 
veteran's claim must be denied.  




ORDER

Entitlement to service connection for cancer of the tongue 
due to exposure to ionizing radiation is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

